Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 13, 2019

                                     No. 04-19-00013-CV

        IN THE INTEREST OF C.W.L., G.L.L, L.R. III., AND A.R., CHILDREN,

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15759A
                          Honorable Cathy Morris, Judge Presiding

                                        ORDER
        On January 7, 2019, appellant filed a notice of appeal appealing the trial court’s order
terminating parental rights signed on March 1, 2017. Appellant’s notice of appeal is untimely.
See TEX. R. APP. P. 26.1(b) (providing that the notice of appeal in an accelerated appeal is due
within twenty days of the signing of the judgment), 28.4(a) (providing that appeals in
parental termination cases are accelerated). Absent a timely notice of appeal, this court lacks
jurisdiction over the appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding
that once extension period has passed, a party can no longer invoke an appellate court’s
jurisdiction).

       In addition, the March 1, 2017 order appellant seeks to appeal was the subject of an
appeal in this court assigned cause number 04-17-00144-CV. On August 30, 2017, this court
issued a memorandum opinion affirming the trial court’s March 1, 2017 order terminating
appellant’s rights to his minor children. See In re L.R., III, No. 04-17-00144-CV, 2017 WL
3722029, at *1 (Tex. App.—San Antonio Aug. 30, 2017, no pet.) (mem. op.). The mandate
issued on January 18, 2018. Our plenary power over this appeal has expired, and we no longer
have jurisdiction to consider appellant’s complaints in relation to the March 1, 2017 order. See
TEX. R. APP. P. 19.1, 19.3.

       Accordingly, it is ORDERED that appellant show cause in writing within 20 days from
the date this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are SUSPENDED pending our resolution of the jurisdictional issue.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court